IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NORTH CAROLINA
CHARLOTTE DIVISION
DOCKET NUMBER 3:20-MJ-18-DCK

IN THE MATTER OF THE SEARCH OF
6441 HENDRY ROAD, SUITE B, CHARLOTTE,

NORTH CAROLINA 28269 ORDER

Pree? Ne? Nee Nee ee”

 

THIS MATTER IS BEFORE THE COURT on United States of America’s “Consent
Motion for Approval of Filter Team Protocol for Jill Goden and United Atlantic Public Adjusters”
filed July 14, 2021 (Document 3), which proposes protocols governing the review of certain
documents and electronic data seized pursuant to a search warrant.

The Court has reviewed the Consent Motion, with its attached “Agreed Protocols for
Screening Privileged Documents and Communications” (Document 3-2), as well as the original
search warrant (Document 3-1), and finds that good cause has been shown to execute the parties’
proposed protocols. Thus, the Motion is GRANTED.

IT IS THEREFORE ORDERED that the parties comply with the terms of the Agreed

Protocols in Document 3-2.

+h
SO ORDERED this 14 day of Ry gust 2021.

‘ fat
THE HONO DAVID C. KEESLER

UNITED STATES MAGISTRATE JUDGE

 

Case 3:20-mj-00018-DCK Document 4 Filed 08/11/21 Page 1 of 1

 
